Title: From George Washington to Philip John Schuyler, 28 November 1781
From: Washington, George
To: Schuyler, Philip John


                  
                     Dear Sir
                     Philadelphia: 28th Novemr 1781
                  
                  I have the Pleasure to acknowlege your two favors of the 2d & 15th instant—and to thank you most cordially for Your very polite & affectionate Congratulations.
                  Our Success in Virginia, happily effected with little Loss of Time & Blood, cannot fail, if properly pursued, to procure us very extensive good Consequences.  my great Fear is what you mention—all my Powers will be exerted this Winter to prevent so great an Evil—and to stimulate the States to vigorous Preparations for another Campaign.
                  I am very sorry to hear the Account you give of the Temper of the governing Powers of Vermont.  I had no Idea but the Terms offered them by Congress would have been readily accepted—& that all would have been quiet with them—I hope their Delusion will be removed.
                  I most heartily congratulate you my Dear Sir on the Success of Colo. Willet—& on the Repulse of the Enemy from your Frontier—the Reception they have met this Campaign, I hope will teach them a needfull Lesson—& prevent their future infesting your Quiet.  I am &ca 
                  
                     G.W.
                     
                  
               